DETAILED ACTION
RE: Hong et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Group I (claims 1-17), and species of (a) SEQ ID NOs: 111, 114, 118, 119, 124, 125 for CDR1H, CDR2H, CDR3H, CDR1L, CDR2L, CDR3L, respectively, (b) Acute lymphoblastic leukemia, and Reply to Office Action of 15 April 2019(c) DM1 in the reply filed on 5/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-19 are pending. Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
4.	Claims 1-17 are under examination.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on April 28, 2016. The certified copy of the 2016901555 application has been received in parent Application No.15/767,179.



Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code see page 59, line 30, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code found throughout the specification. See MPEP § 608.01. 

Claim Objections
7.	Claims 6 and 16 are objected to because of the following informalities:  
	Claim 6 is objected to for the recitation of the term “cancers” in line 1. It should be amended to recite “cancer” to be consistent with claim 5.
	Claim 16 is objected to for the omission of the word “the” before “anti-CD43 antibody”.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Independent claim 10 is drawn to a method of inhibiting a cancer stem cell in a subject, comprising: administering to said subject an anti-CD43 30antibody or an antigen-binding fragment thereof, wherein the anti-CD43 antibody or the antigen-binding 98fragment thereof bind to an epitope consisting of 6-9 consecutive amino acids in the amino acid sequence of SEQ ID NO: 134, and the 6-9 consecutive amino acids comprises the amino acid sequence of SEQ ID NO: 131. The antibodies or antigen binding fragments thereof of claim 10 are defined solely by their binding epitope.
Claim 11 depends from claim 10, wherein the epitope consist of the amino acid sequence selected from SEQ ID NOs: 131, 132, 133, and 134. The antibodies or antigen binding fragments thereof of claim 11 are defined solely by their binding epitope.
Claim 12 depends from claim 10, wherein the antibodies or antigen binding fragments thereof comprising:
a CDR1H of SEQ ID NO: 110 	(GYX1MN15, X1 may be selected from all amino acids, and for example, may be F or Y), 
a CDR2H of SEQ ID NO: 113 	(RINPNX2GDSFYNQKFX3G, X2 and X3 may be selected from all amino acids respectively, and for example, X2 may be N or S, and X3 may be Q or K),
a CDR3H of SEQ ID NO: 118 	(EGYYGGRGYALDY),
a CDR1L of SEQ ID NO: 119	(RTSQDISNYLN),
a CDR2L of SEQ ID NO: 120 	(X4TX5RLHS, X4 and X5 may be selected from all amino acids respectively, and for6 example, X4 may be N, Q or A, and X5 may be S or A), and
 a CDR3L of SEQ ID NO: 125	(QQSNMFPY)
Claim 12 encompasses a genus of antibodies or antigen fragment thereof having  mutations in the six CDR sequences of a parental antibody and having a function of binding to CD43.
Claim 13 depends from claim 10, wherein the anti-CD43 antibody or the antigen-binding fragment thereof comprises a CDR1 H of SEQ ID NO: 111 or 112, a CDR2H of SEQ ID NO: 114, 115, 116, or 117, a CDR3H of SEQ ID NO: 118, a CDR1 L of SEQ ID NO: 119, a CDR2L of SEQ ID NO: 121, 122, 123, or 124, and a 20CDR3L of SEQ ID NO: 125. Claim 13 encompasses a genus of antibodies comprising mixed and matched six CDRs of different parental antibodies, and having the function of binding to CD43.
Claim 14 depends from claim 10, wherein the anti-CD43 antibody or the antigen-binding fragment thereof is modified by substitution of an amino acid 25capable of being glycosylated in a light chain variable region with other amino acid incapable of being glycosylated. The antibodies or antigen binding fragments thereof of claim 14 are defined by their binding epitope .
Claim 15 depends from claim 14, wherein the anti-CD43 antibody or the antigen-binding fragment thereof comprises a CDR1 H of SEQ ID NO: 111 or 112, a CDR2H of SEQ ID NO: 114, 115, 116, or 117, a CDR3H of SEQ ID NO: 118, a CDR1 L of SEQ ID NO: 119, a CDR2L of SEQ ID NO: 121, 122, 123, or 124, and a 20CDR3L of SEQ ID NO: 125. Claim 15 encompasses a genus of antibodies comprising mixed and matched six CDRs of different parental antibodies, and having the function of binding to CD43.
Claims 16-17 depend from claim 10, wherein the anti-CD43 antibody or the antigen-binding fragment thereof is administered with a cytotoxic material. The antibodies or antigen binding fragments thereof of claims 14-16 are defined by their binding epitope.
Regarding antibodies defined by epitope (antigen), MPEP 2163 states “disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).
The interaction of the antibody binding domain with an antigen has been well characterized in the art. For example, Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen. Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 87, Section V).  Berglund  (Berglund et al, Protein Science, 2008, 17:606-613) shows that a linear epitope is a short consecutive stretch of amino acids and a conformational epitope consists of segments that are distantly separated in the protein sequence and brought into proximity by the folding of the protein (page 606, left column). Therefore, the conformational epitope is a 3D structure that depends on the whole protein to be properly folded so that the required residues will be in the proper place to form the conformational epitope. Certainly it is more difficult to fully characterize a conformational epitope to which an antibody binds than it is to characterize a linear epitope because residues of the antigen are contained by separated portions of the antigen that are only juxtaposed when the antigen occurs in its native, three-dimensional state.  
As shown by these prior art, the interaction of the antibody binding domain with antigen and identifying potential epitopes on proteins have been well characterized. However, the prior art does not teach how to predict the structural features of the antibodies that bind to a disclosed epitope. These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
	The specification discloses a mouse monoclonal antibody, i.e. antibody YG5 (page 57), a chimeric antibody thereof, i.e. DNP001 which comprises the 6 CDRS of YG5 (pages 59 and 61), and a humanized antibody thereof comprising SEQ ID NOs: 111, 114, 118, 119, 121, 125 for CDR1H, CDR2H, CDR3H, CDR1L, CDR2L, CDR3L, respectively (Example 18 and page 89). It appears that applicant has made several other humanized antibodies, see Fig. 36 reproduced below:

    PNG
    media_image1.png
    530
    749
    media_image1.png
    Greyscale

From the specification's disclosure, there is no basis by which the artisan would expect that the disclosed antibodies are representative of the genus of antibodies that bind to the recited epitopes. Goel et al. (Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response, The Journal of Immunology, 2004, 173(12):7358-7367, see figures 2 and 3 in particular) made three antibodies that bind to the same 12-mer but have very different CDRs. Neither do the disclosed antibodies provide a structure that would be expected to be common to the members of the genus.
Without further testing, one cannot determine which anti-CD43 antibodies bind to the recited epitope. Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally. The specification does not purport to describe any correlation between a particular antibody structure and the claimed functions (binding to a specific epitope). There is no antibody structure recited that would be expected to provide the claimed function.  Absent some indication of what antibody structures might fall within the claims, the claims are so broad as to encompass any anti-CD43 antibodies having the recited binding specificity. It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  	
Regarding claims 12, 13 and 15, Fig. 36 shows that Applicant made several humanized antibodies from murine antibody YG5 by (i) F to Y single mutation at position 3 of CDR1H, and (ii) N to S and/or Q to K single or double mutations at positions 6 and 16 of CDR2H, respectively. However, the claims encompass antibodies obtained by substituting these amino acid residues with any amino acids, as well as substitutions in the CDR2L region. Therefore, the written description is not commensurate in scope with the claims. One cannot predict, based on the disclosed humanized antibodies which antibodies among the genus in fact have the claimed function (binding to CD43).
Furthermore, the claims encompass antibodies having mixed and matched CDRs of different parental antibodies (i.e. antibodies comprising less than 6 CDRs of a parental antibody). 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 1982, 79(6):1979-1983). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 1994, 145:33-36) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest (see entire document, but especially Figures 1-3). This general strategy is still being used at the time of the instant invention as evidenced by Khantasup et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, 2015, 34(6): 404-417, see entire document). Khantasup et al. teaches: “The standard method involves grafting mouse complementarity-determining regions (CDRs) onto human framework regions (FRs). The critical objective is to prevent loss of antigen-binding affinity due to loss of original CDR conformations after CDR grafting. Several factors play a role in preventing loss of affinity, including proper selection of human template, compatibility between mouse CDRs and human FRs, and retention or back mutation of mouse FR residues at positions that maintain original CDR conformation” (see page 405, paragraph 1 and page 407, column 2, paragraph 4). Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise all six CDRs of a parental donor antibody that binds antigen to antibodies that comprise fewer than all six CDRs from the parental donor antibody, wherein the antibodies retain the antigen specificity of the parental donor antibody.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular functional property would look like structurally.
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe structural features that convey the claimed function.  
As noted above, the art generally accepted that the six CDRs within the VH and VL pair of an antibody were essential for binding specificity. The specification does not describe what residues within the CDRs confer the claimed function claimed. Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody.
For all of the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed, were not in possession of antibodies as broadly claimed. 
	Claim Rejections - 35 USC § 112
10.	Claims 12, 13 and 15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an antibody which specifically binds CD43  and comprises all six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody, does not reasonably provide enablement for an antibody comprising less than 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988).

Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high.   
Claim 12 depends from claim 10, wherein the antibodies or antigen binding fragments thereof comprising:
a CDR1H of SEQ ID NO: 110 	(GYX1MN15, X1 may be selected from all amino acids, and for example, may be F or Y), 
a CDR2H of SEQ ID NO: 113 	(RINPNX2GDSFYNQKFX3G, X2 and X3 may be selected from all amino acids respectively, and for example, X2 may be N or S, and X3 may be Q or K),
a CDR3H of SEQ ID NO: 118 	(EGYYGGRGYALDY),
a CDR1L of SEQ ID NO: 119	(RTSQDISNYLN),
a CDR2L of SEQ ID NO: 120 	(X4TX5RLHS, X4 and X5 may be selected from all amino acids respectively, and for6 example, X4 may be N, Q or A, and X5 may be S or A), and
 a CDR3L of SEQ ID NO: 125	(QQSNMFPY)
Claim 12 encompasses a genus of antibodies or antigen fragment thereof having  mutations in the six CDR sequences of a parental antibody and having a function of binding to CD43.
Claim 13 depends from claim 10, wherein the anti-CD43 antibody or the antigen-binding fragment thereof comprises a CDR1 H of SEQ ID NO: 111 or 112, a CDR2H of SEQ ID NO: 114, 115, 116, or 117, a CDR3H of SEQ ID NO: 118, a CDR1 L of SEQ ID NO: 119, a CDR2L of SEQ ID NO: 121, 122, 123, or 124, and a 20CDR3L of SEQ ID NO: 125. Claim 13 encompasses a genus of antibodies comprising mixed and matched six CDRs of different parental antibodies, and having the function of binding to CD43.
Claim 15 depends from claim 14, wherein the anti-CD43 antibody or the antigen-binding fragment thereof comprises a CDR1 H of SEQ ID NO: 111 or 112, a CDR2H of SEQ ID NO: 114, 115, 116, or 117, a CDR3H of SEQ ID NO: 118, a CDR1 L of SEQ ID NO: 119, a CDR2L of SEQ ID NO: 121, 122, 123, or 124, and a 20CDR3L of SEQ ID NO: 125. Claim 15 encompasses a genus of antibodies comprising mixed and matched six CDRs of different parental antibodies, and having the function of binding to CD43.
	The specification discloses a mouse monoclonal antibody, i.e. antibody YG5 (page 57), a chimeric antibody thereof, i.e. DNP001 which comprises the 6 CDRS of YG5 (pages 59 and 61), and a humanized antibody thereof comprising SEQ ID NOs: 111, 114, 118, 119, 121, 125 for CDR1H, CDR2H, CDR3H, CDR1L, CDR2L, CDR3L, respectively (Example 18 and page 89). It appears that applicant has made several other humanized antibodies, see Fig. 36 reproduced below:

    PNG
    media_image1.png
    530
    749
    media_image1.png
    Greyscale

Fig. 36 shows that Applicant made several humanized antibodies from murine antibody YG5 by (i) F to Y single mutation at position 3 of CDR1H, and (ii) N to S and/or Q to K single or double mutations at positions 6 and 16 of CDR2H, respectively. However, the claims encompass antibodies obtained by substituting these amino acid residues with any amino acids, as well as substitutions in the CDR2L region.
Furthermore, the claims encompass antibodies having mixed and matched CDRs of different parental antibodies (i.e. comprising less than 6 CDRs of a parental antibody). 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 1982, 79(6):1979-1983). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 1994, 145:33-36) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest (see entire document, but especially Figures 1-3). This general strategy is still being used at the time of the instant invention as evidenced by Khantasup et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, 2015, 34(6): 404-417, see entire document). Khantasup et al. teaches: “The standard method involves grafting mouse complementarity-determining regions (CDRs) onto human framework regions (FRs). The critical objective is to prevent loss of antigen-binding affinity due to loss of original CDR conformations after CDR grafting. Several factors play a role in preventing loss of affinity, including proper selection of human template, compatibility between mouse CDRs and human FRs, and retention or back mutation of mouse FR residues at positions that maintain original CDR conformation” (see page 405, paragraph 1 and page 407, column 2, paragraph 4). Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to methods for producing antibodies that comprise all six CDRs of a parental donor antibody that binds antigen to methods for producing antibodies that comprise fewer than all six CDRs from the parental donor antibody, wherein the antibodies retain the antigen specificity of the parental donor antibody.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul, Rudikoff, Colman, Bendig, and Khantasup, the lack of guidance and direction provided by applicant, and the presence of working examples which is not commensurate in scope of the claims, undue experimentation would be required to make/use the broadly claimed antibodies.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 10, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. 7,622,560, date of patent: 11/24/2009).
Park et al. teaches a method for the treatment of T lymphoblastic lymphoma in a subject comprising administering to the subject a monoclonal anti-CD43 antibody, wherein the antibody binds to an epitope of PLWTSI (instant SEQ ID NO:31) (column 4, lines 29-31, column 5, line 31-42), or a conjugate thereof comprising a toxic agent, such as saporin (column 7, lines 5-11 and Example 11). The antibody of the prior art binds to same epitope as the claimed antibody, as such would inherently inhibit cancer stem cell.

13.	Claims 10-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. 5,879,911, date of patent: 3/9/1999), as evidenced Kim
et al. (Immune Network 2014, 14(3): 164-170).
Park et al. teaches a method for the treatment of T lymphoblastic lymphoma in a subject comprising administering to the subject a monoclonal antibody produced by the cell line H-JL1 that has the deposit accession number KCLRF-BP-00010, or a conjugate thereof comprising a toxic agent linked to the antibody, wherein the toxic agent is a radioisotope (column 3, lines 22-34 and claim 12)
The antibody produced by the cell line H-JL1 (with the deposit accession number KCLRF-BP-00010) appears to be the YG5 antibody disclosed in the instant specification, as evidenced by Kim et al. (page 165, column 1, para 2, citations 9, 11-13). The YG5 antibody would inherently comprise the six CDRs sequences of instant SEQ ID NOs: 111, 114, 118, 119, 121 and 125, bind to epitope comprising SEQ ID NO:131 (PLWTSI), and inhibit cancer stem cell (as evidenced by the instant specification (pages 62 and 89).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 10-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 5,879,911, date of patent: 3/9/1999), as evidenced Kim et al. (Immune Network 2014, 14(3): 164-170), in view of Crowley et al. (US2007/0207142A1, pub. date: 9/6/2007).
The teachings of Park et al. have been set forth above.
Park et al. does not teach that the toxic protein is DM1. 
Crowley et al. teaches conjugating therapeutic antibodies to maytansinoid DM1 (para [0692]). Crowley teaches that DM1 and MMAE are mitotic inhibitors that are at least 100 fold more cytotoxic than the vinca alkaloid mitotic inhibitors used in chemotherapeutic treatments of NHLs and these cytotoxic drugs have been used in the prior art in antibody conjugates for treating cancer (para [0692]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used DM1 in making an antibody conjugate in view of Crowley. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Park teaches making antibody conjugate comprising a toxic agent, and Crowley teaches that DM1 and MMAE are mitotic inhibitors that are at least 100 fold more cytotoxic than the vinca alkaloid mitotic inhibitors used in chemotherapeutic treatments of NHLs and these cytotoxic drugs have been used in the prior art in antibody conjugates for treating cancer (para [0692]). The substitution of one known element (a toxic agent) for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

	Conclusion
16.	No claims are allowed. Claims 1-9 are free of prior art. Claims 10-17 are rejected. Claim 6 is objected to.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643